SUBSIDIARY GUARANTY THIS SUBSIDIARY GUARANTY (this “Subsidiary Guaranty”), dated as of April 22, 2008, among Motivnation, Inc., a Nevada corporation (the “Company”) and TrixMotive Inc., a Nevada corporation (the “Subsidiary Guarantor”), for the benefit of the secured parties signatory hereto and their respective endorsees, transferees and assigns (individually a “Secured Party” and collectively, the “Secured Parties”). W I T N E S S E T H: WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof, between
